Case 19-13273-VFP             Doc 231      Filed 07/12/19 Entered 07/12/19 17:25:26                        Desc Main
                                          Document     Page 1 of 13


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
PORZIO, BROMBERG & NEWMAN, P.C.
100 Southgate Parkway
P.O. Box 1997
Morristown, New Jersey 07962
(973) 538-4006
(973) 538-5146 Facsimile
John S. Mairo, Esq. (jsmairo@pbnlaw.com)
Robert M. Schechter, Esq. (rmschechter@pbnlaw.com)
Kelly D. Curtin, Esq. (kdcurtin@pbnlaw.com)

Counsel for the Official Committee of Unsecured
Creditors

In re:                                                                Chapter: 11

IMMUNE PHARMACEUTICALS INC., et al.,1                                 Case No.: 19-13273 (VFP)

                           Debtors.                                   (Jointly Administered)


           RESPONSE OF THE OFFICIAL COMMITTEE OF UNSECURED
           CREDITORS TO THE DEBTORS’ MOTION FOR THE ENTRY OF AN
           ORDER APPROVING AND AUTHORIZING (I) BID PROCEDURES AND
           FORM OF NOTICE IN CONNECTION WITH THE SALE OF THE
           DEBTORS’ ANTI-EOTAXIN ASSETS FREE AND CLEAR OF ALL
           LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, (II) STALKING
           HORSE AGREEMENT AND STALKING HORSE BID PROTECTIONS,
           (III) THE SCHEDULING OF A SALE HEARING, (IV) SALE TO THE
           PURCHASER SUBMITTING THE HIGHEST OR BEST OFFER, (V)
           PROCEDURES FOR ASSUMING AND ASSIGNING EXECUTORY
           CONTRACTS, AND (VI) OTHER RELATED RELIEF

           The official committee of unsecured creditors (the "Committee") appointed in the

 chapter 11 bankruptcy cases (the "U.S. Bankruptcy Cases") of the above-captioned debtors and

 debtors-in-possession (the "Debtors") hereby submits this response (the "Response") to the

 Debtors' motion for the entry of an order approving and authorizing (i) bid procedures and form

 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
 follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).


 4241602
Case 19-13273-VFP             Doc 231      Filed 07/12/19 Entered 07/12/19 17:25:26                        Desc Main
                                          Document     Page 2 of 13


 of notice in connection with the sale of the Debtors' anti-eotaxin antibodies, including

 bertilimumab assets free and clear of all liens, claims, encumbrances, and interests, (ii) stalking

 horse agreement and bid protections, (iii) the scheduling of a sale hearing, (iv) the sale to the

 purchaser submitting the highest or best offer, (v) procedures for assuming and assigning

 executory contracts, and (vi) other related relief [Dkt. No. 219] (the "Motion")2. In support of

 this Response, the Committee respectfully states as follows:

                                       PRELIMINARY STATEMENT

           1.      Contradicting all prior dealings, Mr. Baruch Hakim (the "Israeli Trustee"), the

 trustee appointed in the later-filed and tag-along Israeli "stay" proceeding of Immune

 Pharmaceuticals Ltd. ("Immune Ltd.") filed an emergency "reconstruction plan, and creditors

 settlement agreement" ("Settlement Plan") on Sunday, July 7, 2019 seeking to commandeer the

 Debtors' assets, sell them to Fidelity Risk Capital ("Fidelity")3 (a disputed "creditor" of Immune

 Ltd.)4 through a partial credit bid purchase and pay nearly $1 million in "commission" to

 himself.       The Israeli Trustee invoked this subversion despite (i) being active in the long

 negotiated sale to proposed stalking horse purchaser, Alexion Pharma International Operations

 Unlimited Company (the "Buyer"), (ii) knowing the Motion was filed nearly a week earlier, and

 (iii) appearing at the July 2, 2019 hearing in the Debtors' U.S. Bankruptcy Cases (the "July 2nd

 Hearing") wherein the Motion and anticipated sale was discussed with no objection.




 2
   Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
 3
   Fidelity Risk Capital is the entity identified in Immune Ltd.'s schedules with an unknown claim, but the Committee
 is advised that a statement of claim was submitted in Israel by "Fidelity Venture Capital Ltd." Fidelity has received
 notice of the U.S. Bankruptcy Cases and on May 23, 2019, Fidelity reached out to the Debtors' counsel requesting
 information about how to file Fidelity's claim. Fidelity also received notice of the July 16, 2019 bar date in the U.S.
 Bankruptcy Cases. As of the date of this Response, Fidelity has not yet filed a claim—despite the fact that on June
 27, 2019, Debtors' counsel provided Fidelity with a claim form via email and instructions for filing claims.
 4
   The Committee is informed that Fidelity's claim is disputed by the Debtors and would be subject to subordination
 in the U.S. Bankruptcy Cases in any event.
                                                           2

 4241602
Case 19-13273-VFP        Doc 231     Filed 07/12/19 Entered 07/12/19 17:25:26              Desc Main
                                    Document     Page 3 of 13


           2.   The Committee seeks to protect the interests of all the Debtors' creditors and

 believes that the Israeli Trustee's recent action is not in the best interest of creditors. Given the

 Israeli Trustee's unforeseen action, which conflicts with prior expectations of cooperation, the

 proposed form of order ("Proposed Order") submitted with the Motion must be modified to

 reiterate that Immune Ltd. is a chapter 11 debtor whose property is subject to the automatic stay

 and otherwise clarify that such order shall govern the sale process for Debtors' anti-eotaxin

 antibodies wherever located and by whomever held, which process shall take place in the United

 States under the supervision of this Court. Such modification to the Proposed Order is necessary

 to ensure there is one sale process, encourage bidding, prevent confusion and contradictory

 outcomes and protect all the Debtors' unsecured creditors and all parties-in-interest in these

 cases.

           3.   While the circumstances surrounding Immune Ltd.'s initial filing in Israel are still

 not entirely clear to the Committee, absent the protection of this Court sought by the Response,

 all parties in interest are at risk and stand to suffer. To be clear, the Committee welcomes the

 participation of competing bidders, but such bids must be submitted and vetted through a single

 process without threat of sabotage. The rogue action of a representative of one of the Debtors

 must not threaten the Debtors' first-filed U.S. Bankruptcy Cases, including the sale process for

 the Debtors' anti-eotaxin antibodies. Accordingly, for these and other reasons set forth herein,

 the Committee submits this Response to ensure that appropriate protective and clarifying

 language is added to the Proposed Order.

           4.   The Committee is also filing a separate motion (the "Stay and Procedures

 Motion"), which seeks similar relief extending beyond the instant Motion to Debtors' other assets

 and to any future activity in these cases, including any sales, claims reconciliation and


                                                  3

 4241602
Case 19-13273-VFP            Doc 231      Filed 07/12/19 Entered 07/12/19 17:25:26                    Desc Main
                                         Document     Page 4 of 13


 distributions.5 The Committee is compelled to file the Stay and Procedures Motion because it

 appears the Israeli Trustee's Settlement Plan seeks to sell all the Debtors' assets (even though

 only Immune Ltd. filed a "stay" proceeding in Israel, and the extent to which Immune Ltd. holds

 any assets is unclear) and because clarification of the process is necessary to reduce costs, ensure

 cooperation and achieve the best result for the Debtors' creditors.

                                               BACKGROUND

 U.S. Bankruptcy Cases

           5.     On February 17, 2019 (the "Inc. Petition Date"), Immune Pharmaceuticals, Inc.

 "Immune Inc.") filed a voluntary petition under chapter 11 of the United States Bankruptcy Code

 (the "Bankruptcy Code"), commencing its chapter 11 case. After the Inc. Petition Date, certain

 of its subsidiaries commenced their own chapter 11 cases.

           6.     On February 22, 2019 (the "Ltd. Petition Date"), Immune Pharmaceuticals, Ltd.

 ("Immune Ltd.") filed a voluntary petition under chapter 11 of the Bankruptcy Code,

 commencing its chapter 11 case.6

           7.     On February 26, 2019 (the "Subsidiaries Petition Date"), Cytovia, Inc., Maxim

 Pharmaceuticals, Inc., Immune Pharmaceuticals USA Corp., and Immune Oncology

 Pharmaceuticals, Inc. (collectively, the "Subsidiaries"), each filed a voluntary petition under

 chapter 11 of the Bankruptcy Code, commencing their chapter 11 cases.




 5
  To the extent applicable, facts and arguments asserted in the Stay and Procedures Motion are incorporated herein.
 6
   Immune Inc., formerly known as EpiCept Corporation, was incorporated in September 1993. Pursuant to a
 November 7, 2012 merger agreement, EpiCept Israel Ltd. (a subsidiary of EpiCept Corporation created solely for
 purposes of the merger) merged with and into Immune Ltd. (an Israeli company incorporated in July 2010) on
 August 25, 2013) such that EpiCept Corporation became the parent of Immune Ltd. Thereafter, EpiCept
 Corporation, amended its Certificate of Incorporation to change its name to Immune Pharmaceuticals Inc. See
 https://www.sec.gov/Archives/edgar/data/1208261/000110465913049975/a13-12404_3def14a.htm. (last visited July
 11, 2010).
                                                         4

 4241602
Case 19-13273-VFP           Doc 231      Filed 07/12/19 Entered 07/12/19 17:25:26                    Desc Main
                                        Document     Page 5 of 13


           8.     The Debtors continue to operate their business and manage their property as

 debtors-in-possession in these cases (the "U.S. Bankruptcy Cases") under sections 1107 and

 1108 of the Bankruptcy Code.

           9.     Neither a trustee nor an examiner has been appointed in the Debtors' U.S.

 Bankruptcy Cases.

           10.    The Committee was appointed for the Debtors' unsecured creditors on March 14,

 2019.

           11.    The Committee is comprised of Pearl Cohen Zedek Latzer Baratz ("Pearl

 Cohen"), Meda Pharma SARL / Meda AB and TDR Services LLC.

           12.    Notably, Pearl Cohen is the largest non-insider and undisputed creditor of

 Immune Ltd. It is listed in Immune Ltd.'s schedule F as holding a claim in the amount of

 $489,683.00.7

 Immune Ltd.'s Israeli Stay Proceeding

           13.    The Committee has been advised that on or about March 28, 2019, Immune Ltd.

 filed a motion in the District Court of Jerusalem, Israel ("Israeli Court") for a "stay of

 proceedings" under section 350 of The Companies Act, 1999 of the State of Israel.

           14.    Immune Ltd.'s filing in the Israeli Court was made without notice to the

 Committee or its counsel and without this Court's approval.8




 7
   In its schedules, Immune Ltd. lists forty (40) creditors totaling $21,622,562.22 (excluding "unknown" claims).
 The largest claims are held by Debtor Immune Inc. at $18,230,854.89, followed by Debtor Immune Pharmaceuticals
 USA Corporation at $2,385,144.33 and then Pearl Cohen at $489,683.00. Of Immune Ltd.'s total forty (40)
 creditors, there are twenty-one (21) listed with an Israeli address and their claims total $248,027.00 (excluding
 "unknown" claims).
 8
   Whether and the extent to which the Debtors' representatives in the U.S. Bankruptcy Cases were aware of (or
 otherwise involved in) Immune Ltd.'s filing in Israel has not yet been fully examined by the Committee. The
 Committee reserves its rights with respect to any and all investigations and related claims.
                                                        5

 4241602
Case 19-13273-VFP         Doc 231     Filed 07/12/19 Entered 07/12/19 17:25:26              Desc Main
                                     Document     Page 6 of 13


           15.   The Committee has been advised that on April 1, 2019, Immune Ltd. was granted

 a "stay of proceedings" by the Israeli Court and on April 4, 2019 the Israeli Trustee was

 appointed by the Israeli Court as trustee for Immune Ltd.

 Israeli Trustee Meeting

           16.   On May 13, 2019, a meeting occurred in New York City with the Debtors'

 counsel, the Debtors' representative (Mr. Gary Rabin), the Committee's counsel, the Debtors'

 retained investment bankers (Armory Securities, LLC) and the Israeli Trustee in attendance (the

 "May 13th Meeting").

           17.   A main point of discussion at the May 13th Meeting was the anticipated sale of the

 Debtors' anti-eotaxin antibodies, including bertilimumab, to the Buyer as contemplated in the

 Motion.

           18.   Following the May 13th Meeting, Debtors' counsel sent an email to the Israeli

 Trustee and other attendees, which stated in relevant part:

                 The following is what I believe to be a summary of our meeting, how
                 we jointly intend on proceeding as well as a response to your below
                 email:

                 The Sale process for the anti-eaotaxin [sic] and the associated time-
                 line:

                 1.     The Debtors will continue with their efforts in arriving at a
                 term sheet with Alexion and then an asset purchase agreement, which
                 we hope to complete within the next 7 to 10 days (hopefully, no later
                 than May 24, 2019). . . .

                 2.       Once we have an executed asset purchase agreement, we will
                 immediately file a motion in the United States Bankruptcy Court
                 requesting that the court approve bidding procedures for third parties
                 to submit offers that could be higher and better than that set forth in
                 the Alexion asset purchase agreement. The hearing on the bidding
                 procedures motion would be scheduled approximately 10 days after
                 its filing (hopefully, no later than June 4, 2019). At that hearing, the
                 bankruptcy court will set an auction date. The auction date that would
                 be requested by the debtors will be in part driven by the request of
                 Alexion and set forth in the Alexion asset purchase agreement.
                                                    6

 4241602
Case 19-13273-VFP         Doc 231     Filed 07/12/19 Entered 07/12/19 17:25:26              Desc Main
                                     Document     Page 7 of 13


                 3.      Simultaneous with our submission of the Alexion asset
                 purchase agreement to the United States Bankruptcy Court, we would
                 expect that you would present same to your Israeli court and outline
                 the time frames set forth in our motion and in the Alexion asset
                 purchase agreement (hopefully, an auction or [sic] about the week of
                 June 24 or July 8 – in all likelihood the latter). You will also be able
                 to solicit prospective purchasers and steer them in the direction of
                 Armory Securities (Jeff Davis and Jon Brownstein), who will be
                 overseeing the auction process.

                 4.      At the auction, the Debtors will select the highest and best
                 offer, and then present same to the bankruptcy court on a date that is
                 fixed by the bankruptcy court to conduct a hearing to approve the
                 sale. We would anticipate that this hearing will take place
                 approximately 25 to 30 days after the court hearing on the bidding
                 procedures (hopefully, the week of July 8, if the auction takes place at
                 the front end of the week).

                 5.      Subsequent to approval by the United States Bankruptcy
                 Court of the successful bidder, you will present same to the Israeli
                 court to affirm the successful purchaser.

 It was generally understood by the Committee that the parties would work together and

 cooperate to maximize value based on the summary outlined above.

           19.   Based on discussions at the May 13th Meeting, the Committee's counsel sent a

 letter to the Israeli Trustee on May 14, 2019 to confirm that the claims submission deadline for

 Immune Ltd.'s creditors in Israel would be extended from May 16, 2019 to July 16, 2019, which

 is the claims submission deadline for Immune Ltd.'s creditors in the U.S. Bankruptcy Cases (the

 "Bar Date Letter"). The Bar Date Letter states, among other things "To avoid the confusion that

 would inevitably be caused by have two different claim submission deadlines for the same group

 of creditors, you agreed to extend the claims submission deadline in the Israel proceeding to July

 16, 2019. . . We look forward to your cooperation and working with you regarding the claims

 review and administration process."

           20.   On July 1, 2019, the Debtors filed the Motion.



                                                    7

 4241602
Case 19-13273-VFP         Doc 231    Filed 07/12/19 Entered 07/12/19 17:25:26             Desc Main
                                    Document     Page 8 of 13


           21.   As set forth in the Motion, Buyer's asset purchase agreement ("APA") requires

 approvals from the Israeli Court. See Proposed Order, Ex. A.

           22.   Among other things, the APA provides for termination by Buyer if "either Seller

 closes a Competing Transaction," "there is an auction in the Israeli Bankruptcy Case for any of

 the Acquired Assets or the Israeli Bankruptcy Court enters an Order materially adverse to Buyer

 from the Bidding Procedures for the sale, transfer or other disposition of any of the Acquired

 Assets," or "either the Bankruptcy Court or the Israeli Bankruptcy Court denies its respective

 Sale Motion or fails to enter the Sale Order or the Israeli Sale Order, as applicable, or if either

 the Sale Order or the Israeli Sale Order fails to become a Final Order or an Israeli Final Order, as

 applicable." See APA, ¶ 11.2(e), (i), (j).

           23.   The Proposed Order also approves certain stalking horse protections, including

 but not limited to payment of the expense reimbursement to Buyer if the APA is terminated by

 the Buyer because "there is an auction of the Acquired Assets in Ltd.’s Israeli bankruptcy case"

 or "the Israeli Bankruptcy Court enters an Order materially adverse to the Stalking Horse Bidder

 from the Bidding Procedures for the sale, transfer or other disposition of any of the Acquired

 Assets." See Proposed Order, ¶5.

 Israeli Trustee Appears in U.S. Bankruptcy Cases

           24.   On July 1, 2019, which is the same date that the instant Motion was filed, the

 Israeli Trustee filed in this Court an objection [Dkt. No. 217] to a motion filed by iCo

 Therapeutics Inc. ("iCo") to (i) compel rejection of iCo's sublicense with Immune Ltd.

 ("Sublicense") and (ii) obtain relief from the automatic stay to allow the termination of the

 Sublicense [Dkt. No. 185] (the "iCo Motion").




                                                  8

 4241602
Case 19-13273-VFP         Doc 231    Filed 07/12/19 Entered 07/12/19 17:25:26            Desc Main
                                    Document     Page 9 of 13


           25.   Immune Ltd. is party to the Sublicense, but it is unclear whether additional assets

 are in the name of Immune Ltd.

           26.   On July 2, 2019, this Court held a hearing ("July 2nd Hearing") on (A) the iCo

 Motion, (B) a motion filed by Discover Growth Fund, LLC ("Discover Growth") to convert these

 cases to chapter 7 pursuant to 11 U.S.C. § 1112(b) [Dkt. No. 184] (the "Conversion Motion"),

 (C) the Debtors' motion for entry of an order extending the time within which exclusively the

 Debtors may file a Chapter 11 Plan and solicit acceptances thereof pursuant to 11 U.S.C. §

 1121(d)[Dkt. No. 178] ("Exclusivity Motion"), and (C) scheduling of the Debtors' Motion.

           27.   The Israeli Trustee appeared telephonically at the July 2nd Hearing.

           28.   At the July 2nd Hearing, the Exclusivity Motion, the iCo Motion and the

 Conversion Motion were adjourned until two weeks after the sale hearing contemplated in the

 Motion, with September 24, 2019 established as the sale hearing holding date. An order was

 entered extending the Debtors' exclusive right to file a plan is extended through the September

 24, 2019, and the Debtors' exclusive right to solicit acceptances through November 25, 2019, or

 from any further adjourned date. See Dkt. No. 226.

           29.   During the July 2nd Hearing, the Court also addressed the scheduling of the

 Motion.

 Israeli Trustee Attempts to Seize Control of the Debtors' Assets

           30.   Notwithstanding discussions with the Israeli Trustee at the May 13th Meeting and

 the July 2nd Hearing, and knowing that the Motion had been filed, the Committee was informed

 that the Israeli Trustee filed the emergency competing Settlement Plan in Israel on Sunday, July




                                                  9

 4241602
Case 19-13273-VFP                Doc 231      Filed 07/12/19 Entered 07/12/19 17:25:26                      Desc Main
                                            Document      Page 10 of 13


     7, 2019, to sell not only the Debtors' anti-eotaxin antibodies subject to the Motion, but all the

     Debtors' assets including "Immune Inc.'s shell" to a purported (and disputed) creditor of Ltd.9

               31.    The Committee is in the process of retaining Israeli counsel.

                                                      ARGUMENT

I.             The Proposed Order Must Be Modified To Ensure A Single Sale Process.

               32.    Comity, "in the legal sense, is neither a matter of absolute obligation . . . nor of

     mere courtesy and good will . . . but is the recognition which one nation allows within its

     territory to the . . . acts of another nation . . . ." Hilton v. Guyot, 159 U.S. 113, 163-64 (1895). It

     is best understood "as a guide where the issues to be resolved are entangled in international

     relations." In re Maxwell Communication Corp., 93 F.3d 1036, 1047 (2d Cir. 1996). Comity is

     important where simultaneous proceedings are ongoing in different countries, "especially in

     multi-party cases like bankruptcies, [that] can naturally lead to inconsistencies and conflicts." In

     re Maxwell Communication Corp., 93 F.3d at 1041.

               33.    In response to such naturally occurring inconsistencies, the United Nations

     Commission on International Trade Law ("UNCITRAL") promulgated the Model Law on Cross-

     Border Insolvency, which has been adopted by 44 nations in a total of 46 jurisdictions,10 and

     provides a comprehensive scheme for recognizing and giving effect to foreign insolvency

     proceedings. In re Toft, 453 B.R. 186, 189 (Bankr. S.D.N.Y. 2011). In the United States, the

     Model Law on Cross-Border Insolvency has been codified under chapter 15 of title 11 of the

     United States Code ("Chapter 15"), which provides instructions and a path designating a foreign

     9
        The Committee has not yet received a translated version of the Israeli Trustee's Settlement Plan, but Debtors'
     counsel has informally advised that it describes a $9 million offer by Fidelity that is comprised of a $2.9 million
     credit bid and cash, a break-up fee of $2 million, and a commission payment to the Israeli Trustee of $810,000. The
     Committee welcomes Fidelity's participation in the auction process outlined in the Motion, but there can only be one
     process.
     10
        One such state is Israel. However, although Israel adopted UNCITRAL's model law in March 2018, it does not go
     into effect until September 2019.
                                                             10

     4241602
Case 19-13273-VFP         Doc 231     Filed 07/12/19 Entered 07/12/19 17:25:26             Desc Main
                                    Document      Page 11 of 13


 proceeding a "main proceeding" or a "non-main proceeding," ensuring the equitable distribution

 of domestic and foreign assets to domestic and foreign creditors, and protecting the assets of a

 foreign debtor that within the United States. Because UNCITRAL is pending effectiveness in

 Israel, and the Israeli Trustee's actions threaten to extinguish the heavily negotiated and complex

 APA achieved with the Buyer (which has the support of the Committee) and destabilize these

 cases, the Committee requests that this Court clarify that the Proposed Order will be the

 document governing the Debtors' sale of their anti-eotaxin assets.

           34.   The U.S. Bankruptcy Cases were filed before Immune Ltd.'s stay proceeding in

 Israel. Section 362(a) of the Bankruptcy Code provides that the filing of a bankruptcy petition

 under section 301, 302, or 303 operates as a stay, "applicable to all entities" of, among other

 things: (i) the commencement or continuation of any judicial, administrative, or other action or

 proceeding against the debtor that was or could have been commenced prior to the petition date;

 and (ii) any act to obtain possession of property of the debtor’s bankruptcy estate or to exercise

 control over property of the estate. See 11 U.S.C. § 362(a). Section 541 of the Bankruptcy Code

 defines "estate property" to include a broad range of property belonging to the debtor as of the

 petition date, "wherever located and by whomever held." See 11 U.S.C. § 541. Similarly, the

 general jurisdictional mandate statutorily conferred upon U.S. district courts (of which

 bankruptcy courts are units) extends to "all of the property, wherever located, of the debtor as of

 the commencement of such case, and of property of the estate" pursuant to 28 U.S.C. §

 1334(e)(1).

           35.   By attempting to sell assets of the Debtors, the Israeli Trustee clearly violates the

 laws of the United States (including 11 U.S.C. § 549) because the assets the Israeli Trustee seeks

 to sell are assets of the Debtors' estates and such a sale is not authorized under the Bankruptcy


                                                  11

 4241602
Case 19-13273-VFP          Doc 231     Filed 07/12/19 Entered 07/12/19 17:25:26             Desc Main
                                     Document      Page 12 of 13


 Code or by this Court. The Israeli Trustee's actions (if condoned in any way) will decrease the

 public's faith in the Chapter 11 process, and encourage creditors and debtors with a presence in

 other jurisdictions to file pleadings there if dissatisfied with the U.S. process. Such a "race to the

 courthouse" is manifestly contrary to the policies underlying the bankruptcy process in the

 United States.

           36.    Most importantly, there is already a motion to establish bidding procedures and

 sell the assets of the Debtors pending before this Court—a motion filed before the Israeli

 Trustee's Settlement Plan. Allowing two motions that seek substantially the same relief to

 coexist under different regimes of law will confuse bidders and creditors alike. Creditors of the

 Debtors and bidders should be able to look to a single process. See, e.g., In re Maxwell

 Communication Corp., 93 F.3d 1036, 1042 (2d Cir. 1996) (where the joint efforts of English and

 American courts resolved many of the procedural differences between the two and "resulted in

 what has been described as a remarkable sequence of events leading to perhaps the first world-

 wide plan of orderly liquidation ever achieved).

           37.    For these reasons, the Committee requests that the Court add the following before

 decretal paragraph 1 of the Proposed Order:

                  The Bidding & Sale Process for Debtors’ Anti-Eotaxin Assets

                  1.      As of February 26, 2019 (at latest), Immune Pharmaceuticals,
                  Inc., Immune Pharmaceuticals, Ltd., Cytovia, Inc., Immune Oncology
                  Pharmaceuticals, Inc., Maxim Pharmaceuticals, Inc., and Immune
                  Pharmaceuticals USA Corp. became debtors-in-possession under
                  chapter 11 of the United States Bankruptcy Code and the automatic
                  stay came into effect to stay, among other things, any act to obtain
                  possession of property of the Debtors' bankruptcy estates or to
                  exercise control over property of the estates wherever located and by
                  whomever held.

                  2.      This Order governs the bidding procedures and sale process
                  for the Debtors' anti-eotaxin assets, including bertilimumab assets,
                  whether such assets are owned by Immune Pharmaceuticals, Inc.,

                                                   12

 4241602
Case 19-13273-VFP         Doc 231     Filed 07/12/19 Entered 07/12/19 17:25:26              Desc Main
                                    Document      Page 13 of 13


                 Immune Pharmaceuticals, Ltd., Cytovia, Inc., Immune Oncology
                 Pharmaceuticals, Inc., Maxim Pharmaceuticals, Inc., and Immune
                 Pharmaceuticals USA Corp. and regardless of whether such assets
                 exist in Israel, the United States or elsewhere.

                 3.     Any and all parties interested in bidding on or purchasing the
                 Debtors' anti-eotaxin assets, including but not limited to Fidelity Risk
                 Capital or Fidelity Venture Capital Ltd., must comply with this Order.

                 4.      The Debtors and the Committee are authorized and directed
                 to present this Order to the Israeli Court and Baruch Hakim, the
                 Trustee of the Immune Pharmaceutical Ltd. in Israel, and to take any
                 steps necessary to enforce this Order in Israel or elsewhere.

 Including such language will assist in ensuring that there is a single cohesive process by which

 bids may be submitted, analyzed and ultimately approved.

           38.   Finally, to the extent necessary, and in the spirit of comity and the harmonization

 of the proceedings, the Committee has no objection with this Court communicating directly with

 the Israeli Court to discuss the ongoing sale process in the U.S. Bankruptcy Cases.

           39.   The Committee reserves its rights to make any sale-related objections at any

 future sale hearing.

                                           CONCLUSION

           WHEREFORE, the Committee respectfully requests that the Court modify the Proposed

 Order as set forth herein, and grant the Committee such other and further relief as the Court

 deems just and appropriate.

 Dated: July 12, 2019                             PORZIO, BROMBERG & NEWMAN, P.C.

                                            By:    /s/ John S. Mairo
                                                  John S. Mairo, Esq.
                                                  Robert M. Schechter, Esq.
                                                  Kelly D. Curtin, Esq.
                                                  100 Southgate Parkway
                                                  Morristown, New Jersey 07962
                                                  Email: jsmairo@pbnlaw.com
                                                          rmschechter@pbnlaw.com
                                                          kdcurtin@pbnlaw.com

                                                   13

 4241602
